Motion Granted, Appeals Dismissed, and Memorandum Opinion filed June 27,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00389-CR
                               NO. 14-19-00390-CR

                    STEPHANIE RENEE DUNN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

            On Appeal from County Criminal Court at Law No. 14
                           Harris County, Texas
                Trial Court Cause Nos. 2175317 and 2175316


                          MEMORANDUM OPINION

      Appellant Stephanie Renee Dunn has signed and filed a written request to
withdraw her notices of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request and dismiss the appeals.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.
Do Not Publish – Tex. R. App. P. 47.2(b)